Citation Nr: 1722424	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO. 11-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sico, Asociate Counsel
INTRODUCTION

The Veteran had active duty service in the Air Force, from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In March 2017, the Veteran and his spouse appeared and provided testimony at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bilateral hearing loss was present during service or for many years thereafter and or that it is otherwise etiologically related to service. 

2.  The evidence of record does not show that the Veteran's tinnitus was present during service or for many years thereafter and or that it is otherwise etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA notice and assistance requirements with respect to claims for benefits are set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, the notice requirements were met by a December 2010 letter and the Veteran has not asserted any failure by VA in its duty.  In addition, the relevant records have been obtained, as well as medical opinions that address the cause of the claimed disabilities.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will evaluate this claim with this holding in mind.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  The medical evidence of record shows that the Veteran currently has bilateral hearing loss that is considered disabling for VA purposes, and therefore a current disability has been shown.  38 C.F.R. § 3.385.  Further, the Veteran has reported that he suffers from tinnitus, which is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has stated that he was exposed to a significant amount of noise while serving as a jet aircraft mechanic and his DD-214 shows a military occupational specialty as an aircraft mechanic.  As such, noise exposure in service has been shown.  Thus, the dispositive issue in this case is the presence of a nexus between the in-service noise exposure and the current bilateral hearing loss and tinnitus.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to hearing impairment, including tinnitus.  The Veteran received at service entrance and separation, a hearing examination.  The record reflects that the results of both examinations were normal.  The Report of Medical History the Veteran prepared in connection with his service separation examination shows that he denied ever having any ear, nose or throat trouble.   

In February 2010 the Veteran submitted a private medical opinion which indicated that the Veteran was evaluated for hearing loss.  The private provider noted that, after an audiological evaluation, the Veteran was found to have mild sloping to severe, sensorineural hearing loss in both ears.  Also he had excellent word discrimination at elevated presentation levels in both ears.  As for the left ear, there was a profound loss at the highest frequencies, and, as such, recommended binaural amplification and cerumen removal for the left ear.  It is noted that the Veteran was fitted with hearing aids in March 2010.

In May 2010, the Veteran's neighbor submitted a lay statement indicating that he has been a friend of the Veteran for over the past 15 to 20 years, and that he always needed to speak louder when talking to the Veteran. 

The VA audiological examiner in July 2010 diagnosed bilateral hearing loss but did not discuss causation.  Thus, the examiner issued an addendum in August 2010  discussing causation and stating that hearing loss and tinnitus were not caused by, nor a result of, excessive noise exposure while in the military.  The examiner explained that the Veteran's July 1959 entrance examination and the separation examination in June 1963, revealed hearing to be within normal limits bilaterally.  The records were silent for complaints of hearing loss, acoustic trauma and tinnitus, and there were no dates, nor circumstances of onset reported in relation to the Veteran's complaints of hearing loss or tinnitus.  As when testifying before the undersigned, the Veteran reported during the examination a gradual onset of his hearing loss.  He also reported a gradual progression of his tinnitus.  

At his March 2017 Board hearing, the Veteran submitted a February 2017 letter from a private audiologist.  The letter noted that in a July 2016 audiology evaluation, the Veteran was noted to have a diagnosis of bilateral sensorineural hearing loss.  The private audiologist noted the Veteran's statements that he (the Veteran) believed his hearing loss was related to active service, however the audiologist did not provide an independent opinion regarding the etiology of the Veteran's hearing loss or tinnitus.  

The Veteran testified as to the extreme noise on the flight deck and that the ear plugs provided were insufficient to protect against noise trauma.  He also testified that he had been exposed to noise in his civilian career, although he wore what he characterized as ear muffs  at that time.  The Board has conceded exposure to noise trauma as the Veteran was a flight mechanic on jet aircraft in service.  The Veteran has competently and credibly reported exposure to acoustic trauma during his active duty service.  See Hearing Transcript, 3-4 (March 2017).  However, the Veteran and his wife also testified that his hearing loss was gradual through the years after service, and that tinnitus began shortly before 2010.   See Hearing Transcript, 9,14 (March 2017).  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the current bilateral hearing loss and tinnitus are causally related to service.  The lay statements of record suggesting a nexus with service are outweighed by the medical opinion of record.  The logic of the opinion was that when the condition is subjectively described as of a gradual onset and worsening over the years, with no definitive start point, in a context where medical evaluations reveal normal hearing at service separation, it is unlikely the hearing loss or tinnitus was caused by an in-service acoustic trauma.  That the Veteran recalled the onset of tinnitus complaints beginning "a little bit" before 2010, further supports the notion it is unrelated to remote trauma.  

There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and a well-reasoned rationale, it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  There is no contrary medical opinion.  

The preponderance of the evidence is thus, against a finding of in-service onset, continuity of symptoms, and a causative connection.  As such, the third element has not been met, and therefore service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis.  38 C.F.R. § 3.303.

With respect to service connection based on the presumption in favor of chronic diseases, the preponderance of the evidence is against a finding that the Veteran's hearing loss manifested to a compensable degree within the first post-service year. As is noted above, hearing was within normal limits during service and at separation.  

Following separation, there is no evidence of hearing loss for VA purposes until the noted February 2010 private audiogram.  The Veteran was unable to report the date of onset for his hearing loss and tinnitus, but noted that it had been a gradual progression.  Further, the Veteran reported at his Board hearing that he first noticed tinnitus shortly before 2010.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of continuity of symptomatology, related to bilateral hearing loss or tinnitus, since service, or manifestation within the first post-service year. 

Therefore, service connection based on the presumption in favor of chronic diseases is not warranted in this case.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Regarding the Veteran's statements which relate his hearing loss and tinnitus to service, and his neighbors statement in regards to his hearing loss, while lay persons are competent to testify to persistent lay observable symptoms, such as decreased hearing acuity and ringing in the ears, they are not competent to provide a medical opinion linking current hearing loss or tinnitus to his service, as to do so requires expertise in the field of audiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss and tinnitus and there is no doubt to be otherwise resolved.  As such, service connection for hearing loss and tinnitus is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


